Citation Nr: 0722653	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-32 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excessive of 10 
percent for sinusitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hemorrhoids.

3.  Entitlement to service connection for headaches due to 
head trauma.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to August 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The RO, in pertinent part, granted 
service connection for sinusitis and assigned a 
noncompensable rating effective March 2003.  The same 
decision also denied service connection for headaches and 
PTSD, as well as determining that new and material evidence 
had not been submitted sufficient to reopen the claim of 
entitlement to service connection for hemorrhoids.  The 
veteran perfected a timely appeal of these issues.

The February 2004 rating decision further denied service 
connection for dental trauma and determined that new and 
material evidence had not been submitted sufficient to reopen 
the claim of entitlement to service connection for a back 
condition.  The veteran filed a notice of disagreement (NOD) 
with respect to these issues in August 2004.  He subsequently 
withdrew these claims in October 2004.  As such, these claims 
are no longer in appellate status.   38 C.F.R. § 20.204.
Similarly, in a written statement provided at the Travel 
Board hearing in March 2007, the veteran formally withdrew 
the appeals for entitlement to increased rating for duodenal 
ulcer; entitlement to an increased rating for residuals of a 
left tibia fracture with scar; and entitlement to service 
connection for a left shoulder injury.  As such, these issues 
are no longer in appellate status.  Id.

During the course of the Travel Board hearing in March 2007, 
the veteran indicated that his headaches are part of his 
sinus condition, and requested that his headache claim be 
considered as one and the same with his claim for an 
increased rating for his sinus condition.  As will be 
discussed below, his sinus headaches will be considered in 
the adjudication of his increased rating claim for his sinus 
condition.  However, as a specific withdrawal of the claim 
for headaches due to trauma was not provided, the Board will 
also adjudicate this issue.

The claim of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The objective evidence does not show three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) of antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

3.  The November 1992 rating decision, which determined that 
new and material evidence had not been submitted to reopen 
the claim for entitlement to service connection for 
hemorrhoids, is final

4.  Evidence submitted since the final November 1992 decision 
is cumulative and redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and when considered by itself or with previous 
evidence of record, does not relate to an unestablished fact 
nor raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for hemorrhoids.

5.  The veteran's service medical records do not contain any 
evidence of head trauma or post traumatic headaches.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.97, 
Diagnostic Code 6513 (2006).   

2.  Evidence received since the final November 1992 
determination, which denied the request to reopen the claim 
for service connection for hemorrhoids, is not new and 
material and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156, 20.302, 20.1103 (2006).

3.  The criteria for the establishment of service connection 
for headaches due to head trauma are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

The United States Court of Appeals for Veteran's Claims 
(Court) also issued a decision in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In that decision, the Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim, and must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  The Court further stated that the 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In this case, in April 2003 and August 2003 letters, issued 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertained to the claims.  VCAA 
letters dated in May 2004 and June 2005, informed the veteran 
of the evidence necessary to establish increased ratings, and 
the distribution of the responsibilities in obtaining that 
evidence.  The June 2005 letter also advised the veteran of 
the basis for the prior denial of service connection for 
hemorrhoids, of the need to submit new and material evidence, 
of what constitutes new and material evidence, and of the 
distribution of the responsibility in obtaining such 
evidence.  See Kent, supra.  The claims were last 
readjudicated in March 2007. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
post-service VA treatment records, VA examination reports, an 
October 2004 Decision Review Officer (DRO) conference report, 
and hearing testimony.  

In September 2005, the RO attempted to obtain outpatient 
treatment and hospitalization records from the Chicago VA 
Medical Center (VAMC) dated between 1985 and 1987.  The 
Chicago VAMC responded in January 2006 and indicated that the 
system of records did not contain a record retrievable for 
the veteran's name or file number.  As such, any further 
attempts to obtain these records would be futile and a remand 
is not necessary.  38 C.F.R. § 3.159(c)(2).
 
As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Increased Rating 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The veteran contends that his service-connected sinusitis 
warrants an initial rating in excess of 10 percent disabling 
based on symptoms including his headaches.

Service connection for sinusitis was awarded in a February 
2004 rating decision and a noncompensable rating was assigned 
effective March 2003.  In an August 2005 rating decision, the 
RO awarded an increased 10 percent rating retroactive to the 
initial grant of service connection.  The veteran maintains 
that an even higher rating is warranted and as such, the 
claim remains in appellate status. See AB v. Brown, 6 Vet. 
App. 35 (1993) (noting that, in a claim for an increased 
disability rating, the claimaint will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded). 

The veteran's sinusitis is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6513.  
Under the General Rating Formula for Sinusitis, a 10 percent 
rating is assigned for one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
38 C.F.R. § 4.97.  A 30 percent rating is assigned for three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Id.  A 50 percent rating is 
assigned following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  Id.  
A note following indicates that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  Id.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for the 
veteran's sinusitis.  

VA outpatient treatment records dated between 2001 and 2003 
show the veteran was treated on multiple occasions for 
symptoms associated with allergic rhinitis.  In May 2001, x-
rays contained no evidence of chronic sinusitis.  Treatment 
notes dated the same day showed no evidence of acute 
sinusitis.  In March 2002, the veteran was diagnosed with 
sinusitis accompanied by green drainage and erythematic 
mucosa.  He was prescribed Amoxicillin 500 milligrams for 10 
days.  In May 2002, the veteran reported clear running 
discharge from his nose and difficulty breathing through his 
nose with postnasal drip.  It was considered seasonally 
related and consistent with allergic rhinitis.  No 
antibiotics were prescribed.  

In November 2002, the veteran was prescribed Amoxicillin 500 
milligrams twice daily; however, it is not clear from the 
record whether it was prescribed in connection with the 
sinusitis.  The Board notes the veteran underwent surgery for 
an unrelated disorder during that time period.  In March 
2003, the veteran was diagnosed with probable acute 
sinusitis.  Amoxicillin 500 milligrams was prescribed, to be 
taken three times daily for two weeks.

Upon VA examination in September 2003, the veteran indicated 
that he managed his sinusitis on Flonase two puffs twice 
daily.  He reported positive congestion and purulent 
discharge at times.  He denied any current drainage or 
management by antibiotics.  He complained of headaches and 
sinus tenderness.  Physical examination revealed the nares 
were patent.  There was clear discharge present from his 
nasal turbinates.  There was no purulent drainage.  He was 
tender over the maxillary sinuses and over his forehead.  The 
veteran was diagnosed with chronic sinusitis.  

VA outpatient treatment records dated in October 2003 show 
the veteran was prescribed Augmentin 500 milligrams for 14 
days for acute sinusitis and bronchitis.  Nasal drainage was 
clear upon examination.  In January 2004, despite complaints 
of brown drainage, there was no objective evidence of 
drainage.  In March 2004, there was no evidence of sinus 
tenderness.  The veteran was told to continue Claritin for 
his allergies.  In April 2004, the veteran complained of 
occasional headaches and drainage.  He was prescribed a two 
week trial of Augmentin 875 milligrams. 

Upon VA examination in November 2004, the veteran complained 
of chronic rhino- sinusitis.  The examiner noted that 
computed axial tomography (CAT) scans showed patent 
ostiomeatal complexes, but ethmoidal and frontal sinus 
thickening.  The examiner further noted the veteran was 
recommended having surgery to fix the nasal septal deviation, 
but deferred.  Anterior rhinoscopy showed mild mucosal edema 
without any exudates, pallor, or polyps.  The veteran was 
diagnosed with chronic rhino-sinusitis.  

In February 2005, the veteran had a probable sinusitis 
infection.  He was given a trial of Augmentin 875 milligrams 
for two weeks.  The examiner noted the veteran had subjective 
pressure over the ethmoid and maxillary sinus area.  The 
examiner further noted the veteran's chronic rhino-sinusitis 
may be allergic versus non-allergic.

In August 2005, the veteran complained of nasal discharge, 
sinus pain, and headaches.  He was diagnosed with acute 
sinusitis and prescribed Augmentin 875 milligrams for 14 
days.  In October 2006, the veteran described frontal and 
occipital headaches.
 
While an initial 10 percent rating is warranted, there is no 
evidence of record to support an increase to 30 percent 
disabling.  As delineated above, the objective evidence does 
not show three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97.  
The veteran was prescribed antibiotics on five occasions over 
almost a two and a half year period between March 2003 and 
August 2005.  There is no indication the veteran was 
prescribed bed rest.      

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent disability rating which has been assigned.  See 
Fenderson, 12 Vet. App. at 126. 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected sinusitis 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the veteran's sinusitis has not required frequent inpatient 
care, nor has it by itself markedly interfered with 
employment.  The assigned 10 percent rating adequately 
compensates the veteran for the nature and extent of severity 
of his sinusitis.  Therefore, in the absence of such factors, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

New and Material

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Here, the veteran seeks to reopen a claim for service 
connection for hemorrhoids last finally denied by the RO in 
November 1992.  The veteran asserts that he developed a 
chronic hemorrhoid condition while in service.

New and material evidence means evidence not previously 
submitted to agency decisionmakers; which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The record indicates that in an August 1972 rating decision.  
The veteran attempted to reopen his claim, and in a November 
1992 rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the claim.  The RO 
found that there was no evidence of record to establish a 
chronic hemorrhoid condition related to service.   

Of record at the time of the veteran's November 1992 rating 
decision were the veteran's service medical records which 
showed complaints of bleeding from the rectum in December 
1972.  Hemorrhoids were not palpable upon physical 
examination.  In January 1972, the veteran complained of 
hemorrhoids.  There were no further complaints in service.  
The July 1972 separation examination was negative for 
hemorrhoids.    

Post service, in January 1987, the veteran was hospitalized 
for gastrointestinal bleed, peptic ulcer disease, and 
hemorrhoids.  The veteran failed to report for VA examination 
in August 1992.

Evidence submitted subsequent to the November 1992 rating 
decision includes VA outpatient treatment records dated 
between 1994 and 2007 which show only that the veteran was 
treated for internal hemorrhoids in November 2002 and in 
February 2007.  

Upon VA examination in September 2003, the veteran's rectal 
examination was normal.  There was no evidence of hemorrhoids 
upon VA examination in November 2004.

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the veteran's prior 
contentions-that he has chronic hemorrhoids which first 
manifested in service and have persisted since his discharge.  
These are essentially the same contentions considered most 
recently by the RO in November 1992.  As such, the evidence 
is duplicative or cumulative.  

To the extent that the evidence of record received since the 
prior final decisions could be deemed new, it does not, when 
considered by itself or with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
veteran's claim.  Specifically, while there were complaints 
of hemorrhoids in service in January 1972, there has been no 
evidence of a resulting chronic condition or a showing of 
continuity of symptomatology after his discharge from 
service.  38 C.F.R. § 3.303(b).  The first medical evidence 
of hemorrhoids post-service is in 1987, approximately 15 
years after his discharge from service.  Further, none of the 
evidence has related a current hemorrhoid condition to 
service.

While the Board recognizes the sincerity of the veteran's 
beliefs with regard to his claim, these beliefs are simply a 
reiteration of the arguments previously raised, and no 
medical evidence has been received which supports the 
contention.  Thus, new and material has not been submitted, 
and there is no basis upon which to reopen the previously 
denied claim.


Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system becomes manifest to a degree of at least 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran has claimed service connection for headaches due 
to head trauma in service.  After careful consideration of 
the evidence, the Board finds that service connection for 
headaches due to head trauma, is not warranted.  In the 
instant case, the veteran's service medical records are 
wholly devoid of complaints, treatment, or diagnoses of head 
trauma or headaches resulting therefrom.  Complaints of 
headaches in service were either attributed to cold symptoms 
or sinusitis.

The recent evidence of record does show the veteran has 
complained of headaches; however, they have been attributed 
to the service-connected sinusitis.  Thus, these symptoms are 
already considered in the evaluation of that disorder, and 
the veteran cannot receive a separate award for such 
headaches in addition to the rating currently in effect for 
his sinusitis.  In this regard, the evaluation of the same 
disability under various diagnoses is to be avoided.  Both 
the use of manifestations not resulting from service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  

Thus, in the absence of evidence of head trauma or post-
traumatic headaches in service, the preponderance of the 
evidence is against his claim for service connection for 
headaches due to head trauma, and the claim must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
sinusitis is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for hemorrhoids is 
not reopened, and the appeal is denied.

Entitlement to service connection for headaches due to head 
trauma is denied.


REMAND

The veteran also contends that he is entitled to service 
connection for PTSD.  A determination has been made that 
additional evidentiary development is necessary.  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.

The RO originally denied the claim for PTSD as the disorder 
had not been diagnosed in the medical evidence.  
Subsequently, the VA outpatient records include such a 
diagnosis based upon combat stressors.  However, his service 
records reveal no indication of combat citations.

In various written statements and in testimony at the March 
2007 Travel Board hearing, the veteran set forth various 
stressors alleged to have occurred during his service.  
Specifically, these stressors include: while stationed with 
the American Division F Troop, 8th Calvary in Chu Lai, the 
mess hall came under enemy fire in March 1969 and his bunker 
was subjected to small arms and mortar fire in April or May 
1969.  He also reported receiving mortar rounds in November 
of 1968 or January 1969.

As the record does contain a diagnosis, an attempt to verify 
his claimed stressors should be made by contacting the U. S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for Research of Unit 
Records).  If necessary, the veteran should be offered an 
opportunity to provide additional specific information that 
would permit searches regarding stressors.  

Further, the Board notes the veteran is service connected for 
a gunshot wound, which apparently occurred in Germany, and 
for residuals of a car accident.  Further, while he reported 
being in hand-to-hand combat and suffering a laceration to 
the throat, his service records show a laceration to throat 
actually occurred in 1970, again while he was stationed in 
Germany.  The circumstances surrounding that injury are not 
reported.  The veteran has not been afford a psychiatric 
examination in connection with his claim on appeal with 
respect to these potential stressors.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
an examination has been authorized and scheduled is required 
to report for such examination.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend a scheduled medical examination.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction an original claim, the 
claim shall be rated based on the evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain current VA 
psychiatric treatment records from the 
Nashville, VA Health System dating since 
February 2007.

2.  The AOJ should attempt to verify the 
veteran's claimed stressors regarding 
incoming small arms and/or mortar fire in 
November 1968, January 1969, March 1969, 
and April 1969 through the JSRRC or other 
official source.  

3.  Once the veteran the development 
above has been completed, the veteran 
should be scheduled for a VA psychiatric 
examination.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
AOJ should provide the examiner with any 
stressors which have been verified or are 
established by the record.  Following 
review of the file and examination of the 
veteran, the examiner should determine 
whether the veteran suffers from PTSD as 
a result of the verified stressors.  

4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


